Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “wheel speed sensor configured to generate a first plurality of phase-shifted signals responsive to rotation of the tone wheel with the vehicle wheel in a first rotational direction and a second plurality of phase-shifted signals, different from the first plurality of phase-shifted signals, responsive to rotation of the tone wheel with the vehicle wheel in a second rotational direction; and, a controller configured to receive one of the first and second pluralities of phase-shifted signals from the wheel speed sensor; receive a direction signal indicative of a current direction of rotation of the vehicle wheel from a source other than the wheel speed sensor; and, associate the one of the first and second pluralities of phase-shifted signals with the current direction of rotation of the vehicle wheel indicated by the direction signal in a memory.” US 6498474 to Turner and US 20200325983 to Shariatmadar are relevant examples of prior art that teach some limitations of the present invention. Turner teaches tone wheel to determine direction of rotation to be determined via phase shift. Shariatmadar teaches determining rotation direction without use of speed sensor, but rather using input shaft of power source and transmission state signals. However, it would not be obvious to combine the rotation direction determination of Shariatmadar and associate it with the phase shifted signals of Turner. US 4947116 to Welcome is another example of use of tone wheel and determining phase shift to detect speed but still falls short of teaching the present invention for the same reasons above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852